EXMOVERE HOLDINGS, INC. David Bychkov President and CEO 1600 Tysons Blvd 8th Floor McLean, VA 22102 (703) 245-8513 (703) 245-3001 david.bychkov.exmovere.com Securities and Exchange Commission Division of Corporation Finance treet, N.E., Mail Stop 3561 Washington, D.C. 20549 December 16, 2010 RE:Exmovere Holdings, Inc., File No. 0-52713 Dear Mr. D. Walz: In response to the Commission’s letter dated December 9, 2010 regarding our 8K filed on December 8, 2010, Exmovere Holdings, Inc. (the “Company”) acknowledges the following: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any other person under the federal securities laws of the United States. Sincerely, EXMOVERE HOLDINGS, INC. By: /s/ David Bychkov David Bychkov Chief Executive Officer
